Case 6:19-cv-01375-RBD-GJK Document 13 Filed 09/09/19 Page 1 of 2 PageID 49



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

BETTY R. SYLVESTRE,

       Plaintiff,

v.                                                       Case No. 6:19-cv-1375-Orl-37GJK

CAPITAL ACCOUNTS LLC.,

      Defendant.
_____________________________________

                                          ORDER

       On August 6, 2019, the Court issued its standard Related Case Order. (Doc. 7

(“RCO”).) Among other things, the RCO directs each party to file a Notice of Pendency

of Other Actions within fourteen days. (Doc. 7, p. 1.) To date, Plaintiff has failed to file a

Notice of Pendency of Other Actions, even though the deadline has passed.

       Accordingly, it is ORDERED AND ADJUDGED that on or before Wednesday,

September 18, 2019, Plaintiff is DIRECTED to file a Notice of Pendency of Other Actions

that complies with the Court’s order (Doc. 7).

       DONE AND ORDERED in Chambers in Orlando, Florida, on September 6, 2019.




                                             -1-
Case 6:19-cv-01375-RBD-GJK Document 13 Filed 09/09/19 Page 2 of 2 PageID 50




Copies to:
Counsel of Record
Pro Se Party




                                    -2-
